              Case 8:18-bk-08436-RCT        Doc 12       Filed 10/09/18    Page 1 of 7



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

In re:
                                                              Case No. 8:18-bk-08436-RCT
STAY IN MY HOME, P.A.
fka STOPA LAW FIRM, P.A.
                                                              Chapter 7
         Debtor.
                                              /

              EMERGENCY MOTION FOR STAY OF ALL STATE COURT
           AND APPELLATE PROCEEDINGS IN WHICH MARK P. STOPA, ESQ.
             AND/OR STAY IN MY HOME, P.A. ARE COUNSEL OF RECORD

         STEPHEN L. MEININGER (the “Trustee”), as Chapter 7 Trustee of the bankruptcy

estate of STAY IN MY HOME, P.A. fka STOPA LAW FIRM, P.A. (the “Debtor”), by and

through his counsel, pursuant to 11 U.S.C. §§ 105 and 362, files this Emergency Motion for Stay

of all state court and appellate proceedings in which the Debtor and/or its former principle, Mark

P. Stopa, Esq. are counsel of record (the “Motion”).       In support thereof, the Trustee states as

follows:

                                        BACKGROUND

         1.     On October 2, 2018 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 7 of the Bankruptcy Code with the Clerk of this Court.

         2.     Also on October 2, 2018, Stephen L. Meininger was appointed and continues to

serve as the Chapter 7 Trustee of the Debtor’s estate.

         3.     The meeting of creditors is currently scheduled for November 5, 2018 at 1:00 P.M.

See DE 2.

         4.     On October 2, 2018, the Clerk issued its Notice of Incomplete and/or Deficient

Filing and Opportunity to Cure Deficiencies (DE 3). The Debtor has until Tuesday, October 16,
            Case 8:18-bk-08436-RCT           Doc 12    Filed 10/09/18     Page 2 of 7



2018 to cure multiple deficiencies.

       5.      The Debtor is a Florida corporation with its principal place of business located at

600 North Willow Avenue #101, Tampa, Florida 33606. The Debtor’s president and sole

shareholder as of the Petition Date was Richard Mockler, Esq. (“Mockler”). Mark P. Stopa, Esq.

(“Stopa”) was the president and sole shareholder of the Debtor from its inception through the sale

of his 100% interest to Mockler.

       6.      The Debtor is a law firm specializing in mortgage foreclosure defense and

foreclosure related appellate law in the State of Florida. The Debtor and Stopa are currently

counsel of record in several pending state court proceedings and appellate proceedings.

       7.      Upon his appointment, one of the Trustee’s primary goals is compiling a list of

representations pending at the time of the Petition Date. This project is challenging because the

Debtor’s paper client records are less than complete and the Debtor’s electronic case management

system was suspended for non-payment prior to the Petition Date. The Trustee and his counsel are

diligently working to get their arms around the Debtor’s case load so that they can administer any

related assets and otherwise carry out the Trustee’s duties to the estate. But, additional time is

needed.

       8.      Among the Debtor’s primary sources of revenue prepetition, and an anticipated

major asset of the estate post-petition, are prevailing-party attorney fees awarded to the Debtor in

connection with the successful defense of various state court actions, primarily foreclosure

defense, and related appeals. These awards were pending at various stages in the state court

pipeline on the Petition Date and remain so pending; in certain cases the prevailing party fees have

been awarded with no further activity pending, and in other cases hearings on these matters are

already noticed and set before the state court.



                                        Page 2 of 7
               Case 8:18-bk-08436-RCT         Doc 12     Filed 10/09/18         Page 3 of 7



         9.      The Trustee has recently learned that one such matter, in which the Debtor was

awarded entitlement to fees but for which the amount needs to be determined, is set for hearing in

state court on Monday October 15, 2018.

         10.     The Trustee is concerned that if state court proceedings (such as the one schedule

for this coming Monday) proceed unabated before the Trustee can understand and be adequately

represented with respect to these matters, then substantial estate assets in the form of prevailing

party attorney’s fees may dissipate. Although the automatic stay provides some protection in this

regard, substantial time and effort would need to be spent undoing state court proceedings that

unfold in the Trustee’s absence. Temporarily staying these proceedings will preserve the status

quo, protect the estates’ interests in these significant assets, and prevent the estate from incurring

unnecessary attorney’s fees and costs.

         11.     Additionally, certain third parties have expressed interest in purchasing the

Debtor’s substantial client list. The Trustee believes that this client list (once fully compiled) may

generate significant value for the estate. If these clients’ state court cases move forward unabated,

however, clients will be forced to seek alternative representation, which, again, would cause the

value of this potentially substantial state court asset to quickly dissipate.

         12.     Moreover, after recent conversations with several circuit courts’ chambers

throughout the effective counties, the Judges are unsure how to handle this current situation caused

by the bankruptcy filing by the Debtor. The trustee through counsel has been informed that a

significant portion of these courts would appreciate uniform guidance on how to proceed on these

files.

         13.     This Court has jurisdiction of this motion pursuant to 28 U.S.C. §§ 157(b) and

1334. Venue of this proceeding is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.



                                          Page 3 of 7
              Case 8:18-bk-08436-RCT         Doc 12     Filed 10/09/18      Page 4 of 7



                EMERGENCY RELIEF SOUGHT AND BASIS FOR RELIEF

        14.     By this Motion, the Trustee seeks entry of an order temporarily staying all state

court proceedings in which the Debtor or Mr. Stopa are counsel of record for a period of 120 days.

This temporary stay will allow the Trustee to gain an understanding of the pending fee litigation in

which the Debtor has an interest, ensure that no adverse orders are entered with respect to those

cases, and ensure that the Debtor’s interests in these assets are otherwise preserved. The stay will

also mitigate the need for the Debtors’ clients to quickly obtain new counsel, stemming the flight

of clients and preserving the Debtor’s potentially valuable client list.

        15.     It is well-settled that a bankruptcy court has the authority under § 105 to extend the

automatic stay to non-debtors if “unusual circumstances” warrant that relief. Jerome v. Hertz

Corp., No. 2:12-CV-610-FTM, 2013 WL 6815907, at *1 (M.D. Fla. Dec. 24, 2013) (collecting

case law); see In re Steven P. Nelson, D.C., P.A., 140 B.R. 814, 816 (Bankr. M.D. Fla. 1992) (“It

no longer can be gainsaid that bankruptcy courts have the authority to grant injunctive relief and to

enjoin proceedings against non-debtors that would materially impact a debtor’s effort to

reorganize. There is considerable case authority supporting the use of § 105(a) as a means of

providing this protection to non-debtors such as individual guarantors and key officers of a debtor

corporation.”). The Trustee respectfully submits that this case presents unusual circumstances and

that a brief stay is warranted.

        16.     In deciding whether to extend the stay, courts often focus on the identity of interest

between the debtor and the non-debtor party that will benefit from the extension of the stay; “the

automatic stay will apply to non-debtors only when ‘a claim against the non-debtor will have an

immediate adverse economic consequence for the debtor’s estate.’” Fratelli Cosulich Unipessoal,

S.A. v. Specialty Fuels Bunkering, LLC, No. CIV.A. 13-00545-KD-C, 2014 WL 2611547, at *5



                                         Page 4 of 7
             Case 8:18-bk-08436-RCT          Doc 12     Filed 10/09/18      Page 5 of 7



(S.D. Ala. June 11, 2014) (Ritchie Capital Mgmt, L.L.C. v. Jeffries, 653 F.3d 755 (8th Cir.

2011))(stating that the preclusive effect of a state court proceeding may be grounds for extending

the automatic stay). Here, the unity of interests between the debtor and non-debtor is truly

compelling: the Debtor and its non-debtor clients will face the threat of “immediate adverse

economic consequence” if the interest in an award of prevailing party attorney’s fees is not

adequately represented, protected and prosecuted in state court.

       17.     Further, one of the fundamental purposes of the automatic stay is to prevent

dissipation of the debtor’s assets before an orderly distribution to creditors can be achieved. Thus,

extending the stay under the unusual circumstances presented in this case would be consistent with

the purpose of the automatic stay. This militates in favor of extending the stay. See In re

Uni-Marts, LLC, 405 B.R. 113, 127 (Bankr. D. Del. 2009) (“the purpose served by extending the

stay … must be consistent with the purpose of the stay itself”). In fact, at least one court has ruled

that any fees associated with unfinished work by a dissolved law firm is property of the dissolved

law firm (and thus property of the estate), even after the clients have followed the attorney to his

new practice. See In re Health Support Network, Inc., 585 B.R. 202, 205 (Bankr. M.D. Fla. 2018).

       18.     The Trustee respectfully submits that granting the brief extension of the stay

requested herein will not unduly prejudice any of the non-debtor state court litigants impacted by

the stay. In instances of fee litigation, adverse parties will benefit from the stay. In foreclosure

defense cases, the Trustee would expect that the stay will coincide with the courtesies normally

extended by plaintiffs and courts to a defendant that finds themselves suddenly unrepresented in

the midst of pending litigation.

                                          CONCLUSION

       19.     For the foregoing reasons, the Trustee respectfully requests that the Court



                                         Page 5 of 7
            Case 8:18-bk-08436-RCT            Doc 12    Filed 10/09/18    Page 6 of 7



temporarily extend the stay to apply to all state court actions in which the Debtor or Mr. Stopa are

counsel of record for a period of 120 days.

       WHEREFORE, STEPHEN L. MEININGER, as Chapter 7 Trustee of the bankruptcy

estate of STAY IN MY HOME, P.A. fka STOPA LAW FIRM, P.A., respectfully requests that this

Court enter an Order (i) granting this Motion; (ii) staying all state court proceedings in which the

Debtor and/or Stopa are counsel of record for a period of 120 days; (iii) that the Chapter 7

Trustee shall be provided with notice in all relevant state court and appellate cases; and (iv)

granting such other and further relief as the Court deems appropriate.

       Respectfully submitted this 9th day of October 2018.

                                               GENOVESE JOBLOVE & BATTISTA, P.A.
                                               General Counsel to the Chapter 7 Trustee
                                               100 N. Tampa Street, Suite 1645
                                               Tampa, Florida 33602
                                               Telephone: (813) 439.3100
                                               Telecopier: (813) 439.3153

                                               By:      /s/ Eric D. Jacobs
                                                     Michael A. Friedman, Esq. (FBN 71828)
                                                     E-Mail: mfriedman@gjb-law.com
                                                     Lisa Castellano, Esq. (FBN 748447)
                                                     E-Mail: lcastellano@gjb-law.com
                                                     Eric D. Jacobs, Esq. (FBN 85992)
                                                     E-Mail: ejacobs@gjb-law.com




                                        Page 6 of 7
            Case 8:18-bk-08436-RCT          Doc 12      Filed 10/09/18       Page 7 of 7



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 9th day of October 2018, a true and correct copy of the

foregoing document has been furnished via electronic mail by virtue of the Court’s CM/ECF

system to all parties registered to receive notices of electronic filing in this case, as detailed in

the below Service List.




                                              By:       /s/ Eric D. Jacobs
                                                      Eric D. Jacobs, Esq.




                                         SERVICE LIST

Served Via CM/ECF Notification

Eric D Jacobs, Attorney for Trustee on behalf of Trustee Stephen L Meininger
ejacobs@gjb-law.com, btraina@ecf.courtdrive.com;btraina@gjb-law.com

Stephen L Meininger
SLMeininger@earthlink.net, smeininger@ecf.epiqsystems.com;FL38@ecfcbis.com

Scott A. Stichter on behalf of Debtor Stay In My Home, P.A.
sstichter.ecf@srbp.com, srbpecf@srbp.com

United States Trustee - TPA7/13
USTPRegion21.TP.ECF@USDOJ.GOV




                                        Page 7 of 7
